DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 6/3/2021 have been fully considered but they are not persuasive.  The applicant has made no arguments to the independent claims, but has instead focused on claims 5, 12, and 19, to the combination of Siddiq, Tang, and Moon.  With the amendments made to those claims, the examiner has removed Moon from those claims, and has instead relied upon Siddiq.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12, 15-17, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Siddiq (US 20190289367 A1, filed: 3/14/2018), in view of Tang et al. (US 20200007939 A1, filed: 6/10/2019).
Claim 1. (Currently Amended):  Siddiq teaches a method comprising:
causing display of media content that comprises a hyperlink to a resource within a graphical user interface of a client device (a user may indicate a desire to access content information by selecting a selectable option provided in a display screen (e.g., a menu option, a listings option, an icon, a hyperlink, etc.) or pressing a dedicated button (e.g., a GUIDE button) on a remote control or other user input interface or device [Siddiq, 0080]), the graphical user interface comprising a menu element to display one or more navigation icons (the media guidance application 105 depicts a video player screen 105 with playback controls 130 including a play control element 133 and time slider 135 [Siddiq, 0048, FIG. 1].  Display 400 may include grid 402 with: (1) a column of channel/content type identifiers 404, where each channel/content type identifier (which is a cell in the column) identifies a different channel or content type available; and (2) a row of time identifiers 406, where each time identifier (which is a cell in the row) identifies a time block of programming [Siddiq, 0081]);
accessing contextual data in response to the causing display of the media content (context for a notification that breaks through a user's do not disturb settings may be appreciated by users that would not otherwise expect a notification to appear on a device. The media guidance application may determine a context of the event based on the keyword extracted from the information about the event.  The media guidance application may retrieve a plurality of icons. For example, the media guidance application may maintain, or remotely access, a datastore containing notification icons for different contexts including an email envelope, an image of a calendar, and an image of an ice hockey player [Siddiq, 0018]), the contextual data including user session data that indicates a session state of the client device; generating a contextual icon based on the contextual data, the contextual icon including a presentation of a uniform resource locator (URL) that corresponds with the resource (the media guidance application 105 may present a pop-up message that includes text related to the event and/or communications received about the event such as notification 110 that includes a context icon and responsive user interface element 115 [Siddiq, 0059, FIG. 1].  A user may indicate a desire to access content information by selecting a selectable option provided in a display screen (e.g., a menu option, a listings option, an icon, a hyperlink, etc.) or pressing a dedicated button (e.g., a GUIDE button) on a remote control or other user input interface or device [Siddiq, 0080]); and
causing display of the contextual icon within the menu element (the media guidance application may identify a context icon from the plurality of icons based on the determined context of the event. For example, using a lookup table or other metadata to cross-reference the available items with the identified context. The media guidance application may generate, for presentation on the device, the context icon [Siddiq, 0018]).

Siddiq does not explicitly teach the contextual data including user session data that indicates a session state of the client device; generating a contextual icon based on the contextual data.
However, Tang teaches the contextual data including user session data that indicates a session state of the client device; generating a contextual icon based on the contextual data (in FIG. 2, a user "Duncan632" has shared a video to the group communication containing users identified as "Peter16," "Lauren1213," and "MariaB." While the identifiers of only three other users participating in the group communication are displayed on the group communication interface, the group communication can contain very large numbers of users of the content sharing service [Tang, 0046, FIG. 2]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the media content within a GUI to Siddiq to include the user identifiers within the media presentation feature of Tang.
One would have been motivated to make this modification in view of collaborative media for indicating which user has shared or posted viewable media.  Thus, each user would be made aware of the source of content, and of which user has presented it.  Such would allow the posting users to take credit for their work, or for their comments.

Claim 2:  The combination of Siddiq and Tang, teaches the method of claim 1.  Siddiq further teaches wherein the contextual data includes one or more of: a time of day; location data; user session data; and media attributes of the media content (the media guidance application may capture the date, time, location and/or other metadata for messages from a user's ice hockey social group that contain the keyword hockey [Siddiq, 0012].  The media guidance application may maintain, or remotely access, a datastore containing notification icons for different contexts including an email envelope, an image of a calendar, and an image of an ice hockey player [Siddiq, 0018].  The media guidance application 105 may access a user's calendar to determine the user is currently at a business dinner or the media guidance application 105 may determine an active application, e.g., a movie streaming application [Siddiq, 0057]).
 
Claim 3:  The combination of Siddiq and Tang, teaches the method of claim 1.  Siddiq further teaches wherein the contextual icon corresponds with a user action, and the generating the contextual icon includes: selecting the user action from among a set of user actions based (based on the processed instructions, control circuitry 604 may determine what action to perform when input is received from input interface 610. For example, movement of a cursor on a display up/down may be indicated by the processed instructions when input interface 610 indicates that an up/down button was selected [Siddiq, 0096]).

Claim 5. (Currently Amended):  The combination of Siddiq and Tang, teaches the method of claim 1.  Siddiq further teaches wherein the method further comprises: receiving an input that selects the first navigation icon (with a user input device, a user can select program listings by moving highlight region 410 [Siddiq, 0081, FIG. 4]; Examiner's Note: as illustrated "The Simpsons" is a selectable navigation icon); and causing a browser to access the resource that corresponds with the URL in response to the input (a user may indicate a desire to access content information by selecting a selectable option provided in a display screen (e.g., a menu option, a listings option, an icon, a hyperlink, etc.) or pressing a dedicated button (e.g., a GUIDE button) on a remote control or other user input interface or device [Siddiq, 0080]).
 
Claim 8. (Currently Amended):  Siddiq teaches a system comprising: a memory (Storage 608 [Siddiq, FIG. 6]); and at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations (Processing Circuitry 606 [Siddiq, FIG. 6]) comprising:
causing display of media content that comprises a hyperlink to a resource within a graphical user interface of a client device (a user may indicate a desire to access content information by selecting a selectable option provided in a display screen (e.g., a menu option, a listings option, an icon, a hyperlink, etc.) or pressing a dedicated button (e.g., a GUIDE button) on a remote control or other user input interface or device [Siddiq, 0080]), the graphical user interface comprising a menu element to display one or more navigation icons (the media guidance application 105 depicts a video player screen 105 with playback controls 130 including a play control element 133 and time slider 135 [Siddiq, 0048, FIG. 1].  Display 400 may include grid 402 with: (1) a column of channel/content type identifiers 404, where each channel/content type identifier (which is a cell in the column) identifies a different channel or content type available; and (2) a row of time identifiers 406, where each time identifier (which is a cell in the row) identifies a time block of programming [Siddiq, 0081]);
accessing contextual data in response to the causing display of the media content (context for a notification that breaks through a user's do not disturb settings may be appreciated by users that would not otherwise expect a notification to appear on a device. The media guidance application may determine a context of the event based on the keyword extracted from the information about the event.  The media guidance application may retrieve a plurality of icons. For example, the media guidance application may maintain, or remotely access, a datastore containing notification icons for different contexts including an email envelope, an image of a calendar, and an image of an ice hockey player [Siddiq, 0018]), the contextual data including user session data that indicates a session state of the client device; generating a contextual icon based on the contextual data, the contextual icon including a a uniform resource locator (URL) that corresponds with the resource (the media guidance application 105 may present a pop-up message that includes text related to the event and/or communications received about the event such as notification 110 that includes a context icon and responsive user interface element 115 [Siddiq, 0059, FIG. 1].  A user may indicate a desire to access content information by selecting a selectable option provided in a display screen (e.g., a menu option, a listings option, an icon, a hyperlink, etc.) or pressing a dedicated button (e.g., a GUIDE button) on a remote control or other user input interface or device [Siddiq, 0080]); and
causing display of the contextual icon within the menu element (the media guidance application may identify a context icon from the plurality of icons based on the determined context of the event. For example, using a lookup table or other metadata to cross-reference the available items with the identified context. The media guidance application may generate, for presentation on the device, the context icon [Siddiq, 0018]).

Siddiq does not explicitly teach the contextual data including user session data that indicates a session state of the client device; generating a contextual icon based on the contextual data.
However, Tang teaches the contextual data including user session data that indicates a session state of the client device; generating a contextual icon based on the contextual data (in FIG. 2, a user "Duncan632" has shared a video to the group communication containing users identified as "Peter16," "Lauren1213," and "MariaB." While the identifiers of only three other users participating in the group communication are displayed on the group communication interface, the group communication can contain very large numbers of users of the content sharing service [Tang, 0046, FIG. 2]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the media content within a GUI to include generated contextual icons invention of Siddiq to include the user identifiers within the media presentation feature of Tang.
One would have been motivated to make this modification in view of collaborative media for indicating which user has shared or posted viewable media.  Thus, each user would be made aware of the source of content, and of which user has presented it.  Such would allow the posting users to take credit for their work, or for their comments.

Claim 9:  The combination of Siddiq and Tang, teaches the system of claim 8.  Siddiq further teaches wherein the contextual data includes one or more of: a time of day; location data; user session data; and media attributes of the media content (the media guidance application may capture the date, time, location and/or other metadata for messages from a user's ice hockey social group that contain the keyword hockey [Siddiq, 0012].  The media guidance application may maintain, or remotely access, a datastore containing notification icons for different contexts including an email envelope, an image of a calendar, and an image of an ice hockey player [Siddiq, 0018].  The media guidance application 105 may access a user's calendar to determine the user is currently at a business dinner or the media guidance application 105 may determine an active application, e.g., a movie streaming application [Siddiq, 0057]).
 
Claim 10:  The combination of Siddiq and Tang, teaches the system of claim 8.  Siddiq further teaches wherein the contextual icon corresponds with a user action, and the generating the contextual icon includes: selecting the user action from among a set of user actions based on the contextual data; and generating the contextual icon based on the user action (based on the processed instructions, control circuitry 604 may determine what action to perform when input is received from input interface 610. For example, movement of a cursor on a display up/down may be indicated by the processed instructions when input interface 610 indicates that an up/down button was selected [Siddiq, 0096]).
 
Claim 12. (Currently Amended):  The combination of Siddiq and Tang, teaches the system of claim 8.  Siddiq further teaches wherein the instructions further comprise: receiving an input that selects the first navigation icon (with a user input device, a user can select program listings by moving highlight region 410 [Siddiq, 0081, FIG. 4]; Examiner's Note: as illustrated "The Simpsons" is a selectable navigation icon); and causing a browser to access the resource that corresponds with the URL in response to the input (a user may indicate a desire to access content information by selecting a selectable option provided in a display screen (e.g., a menu option, a listings option, an icon, a hyperlink, etc.) or pressing a dedicated button (e.g., a GUIDE button) on a remote control or other user input interface or device [Siddiq, 0080]).
Claim 15. (Currently Amended):  Siddiq teaches a non-transitory machine-readable storage medium (Storage 608 [Siddiq, FIG. 6]) comprising instructions that, when executed by one or more processors of a machine (Processing Circuitry 606 [Siddiq, FIG. 6]), cause the machine to perform operations comprising:
causing display of media content that comprises a hyperlink to a resource within a graphical user interface of a client device (a user may indicate a desire to access content information by selecting a selectable option provided in a display screen (e.g., a menu option, a listings option, an icon, a hyperlink, etc.) or pressing a dedicated button (e.g., a GUIDE button) on a remote control or other user input interface or device [Siddiq, 0080]), the graphical user interface comprising a menu element to display one or more navigation icons (the media guidance application 105 depicts a video player screen 105 with playback controls 130 including a play control element 133 and time slider 135 [Siddiq, 0048, FIG. 1].  Display 400 may include grid 402 with: (1) a column of channel/content type identifiers 404, where each channel/content type identifier (which is a cell in the column) identifies a different channel or content type available; and (2) a row of time identifiers 406, where each time identifier (which is a cell in the row) identifies a time block of programming [Siddiq, 0081]);
accessing contextual data in response to the causing display of the media content (context for a notification that breaks through a user's do not disturb settings may be appreciated by users that would not otherwise expect a notification to appear on a device. The media guidance application may determine a context of the event based on the keyword extracted from the information about the event.  The media guidance application may retrieve a plurality of icons. For example, the media guidance application may maintain, or remotely access, a datastore containing notification icons for different contexts including an email envelope, an image of a calendar, and an image of an ice hockey player [Siddiq, 0018]), the contextual data including user session data that indicates a session state of the client device; generating a contextual icon based on the contextual data, the contextual icon including a presentation of a uniform resource locator (URL) that corresponds with the resource (the media guidance application 105 may present a pop-up message that includes text related to the event and/or communications received about the event such as notification 110 that includes a context icon and responsive user interface element 115 [Siddiq, 0059, FIG. 1].  A user may indicate a desire to access content information by selecting a selectable option provided in a display screen (e.g., a menu option, a listings option, an icon, a hyperlink, etc.) or pressing a dedicated button (e.g., a GUIDE button) on a remote control or other user input interface or device [Siddiq, 0080]); and
causing display of the contextual icon within the menu element (the media guidance application may identify a context icon from the plurality of icons based on the determined context of the event. For example, using a lookup table or other metadata to cross-reference the available items with the identified context. The media guidance application may generate, for presentation on the device, the context icon [Siddiq, 0018]).

Siddiq does not explicitly teach the contextual data including user session data that indicates a session state of the client device; generating a contextual icon based on the contextual data.
However, Tang teaches the contextual data including user session data that indicates a session state of the client device; generating a contextual icon based on the contextual data (in FIG. 2, a user "Duncan632" has shared a video to the group communication containing users identified as "Peter16," "Lauren1213," and "MariaB." While the identifiers of only three other users participating in the group communication are displayed on the group communication interface, the group communication can contain very large numbers of users of the content sharing service [Tang, 0046, FIG. 2]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the media content within a GUI to include generated contextual icons invention of Siddiq to include the user identifiers within the media presentation feature of Tang.
One would have been motivated to make this modification in view of collaborative media for indicating which user has shared or posted viewable media.  Thus, each user would be made aware of the source of content, and of which user has presented it.  Such would allow the posting users to take credit for their work, or for their comments.

Claim 16:  The combination of Siddiq and Tang, teaches the non-transitory machine-readable storage medium of claim 15.  Siddiq further teaches wherein the contextual data includes one or more of: a time of day; location data; user session data; and media attributes of (the media guidance application may capture the date, time, location and/or other metadata for messages from a user's ice hockey social group that contain the keyword hockey [Siddiq, 0012].  The media guidance application may maintain, or remotely access, a datastore containing notification icons for different contexts including an email envelope, an image of a calendar, and an image of an ice hockey player [Siddiq, 0018].  The media guidance application 105 may access a user's calendar to determine the user is currently at a business dinner or the media guidance application 105 may determine an active application, e.g., a movie streaming application [Siddiq, 0057]).
 
Claim 17:  The combination of Siddiq and Tang, teaches the non-transitory machine-readable storage medium of claim 15.  Siddiq further teaches wherein the contextual icon corresponds with a user action, and the generating the contextual icon includes: selecting the user action from among a set of user actions based on the contextual data; and generating the contextual icon based on the user action (based on the processed instructions, control circuitry 604 may determine what action to perform when input is received from input interface 610. For example, movement of a cursor on a display up/down may be indicated by the processed instructions when input interface 610 indicates that an up/down button was selected [Siddiq, 0096]).
 
Claim 19. (Currently Amended):  The combination of Siddiq and Tang, teaches the non-transitory machine-readable storage medium of claim 15.  Siddiq further teaches wherein the instructions further comprise: receiving an input that selects the first navigation icon (with a user input device, a user can select program listings by moving highlight region 410 [Siddiq, 0081, FIG. 4]; Examiner's Note: as illustrated "The Simpsons" is a selectable navigation icon); and causing a browser to access the resource that corresponds with the URL in response to the input (a user may indicate a desire to access content information by selecting a selectable option provided in a display screen (e.g., a menu option, a listings option, an icon, a hyperlink, etc.) or pressing a dedicated button (e.g., a GUIDE button) on a remote control or other user input interface or device [Siddiq, 0080]).

Claims 6, 7, 13, 14, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Siddiq (US 20190289367 A1, filed: 3/14/2018), in view of Moon et al. (US 20150067609 A1, published: 3/5/2015).
Claim 6:  The combination of Siddiq and Tang, teaches the method of claim 1, and wherein the causing display of the contextual icon includes: presenting the contextual icon within the variable region at the third position within the menu element (the media guidance application may generate, for presentation on the device, the context icon [Siddiq, 0018]).  The combination of Siddiq and Tang, does not teach wherein the menu element comprises a first static icon at a first position within the menu element, a second static icon at a second position within the menu element, and a variable region at a third position within the menu element.
However, Moon teaches wherein the menu element comprises a first static icon at a first position within the menu element, a second static icon at a second position within the menu element, and a variable region at a third position within the menu element (various contents (for example, images 422 and 426, text 424 and 428, and the like) may be displayed on the display screen of the electronic device 400 [Moon, 0102, FIG. 4A]; Examiner's Note: as illustrated, first and second static icons at first and second positions 422 and 426.  A variable region 430 is at a third position within the menu element).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the media content within a GUI to include generated contextual icons invention of the combination of Siddiq and Tang, to include the icons positioned at different positions feature of Moon.
One would have been motivated to make this modification to indicate the types of icons based on their position.  Such would aid users in better recognizing the content displayed in the GUI of the same.  Instead of having to scan the GUI for icons, the users would be able to scan individual categories of icons that would help identify particular icons that should be in said categories.

Claim 7:  The combination of Siddiq, Tang, and Moon, teaches the method of claim 6, wherein the third position is situated between the first position and the second position (matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art [MPEP 2144.04 I. Aesthetic Design Changes]; Examiner's Note: because the context of this claim does not indicate a functional reason for positioning the third position, it is being interpreted as a design choice).

Claim 13:  The combination of Siddiq and Tang, teaches the system of claim 8, and wherein the causing display of the contextual icon includes: presenting the contextual icon (the media guidance application may generate, for presentation on the device, the context icon [Siddiq, 0018]).  The combination of Siddiq and Tang, does not teach wherein the menu element comprises a first static icon at a first position within the menu element, a second static icon at a second position within the menu element, and a variable region at a third position within the menu element.
However, Moon teaches wherein the menu element comprises a first static icon at a first position within the menu element, a second static icon at a second position within the menu element, and a variable region at a third position within the menu element (various contents (for example, images 422 and 426, text 424 and 428, and the like) may be displayed on the display screen of the electronic device 400 [Moon, 0102, FIG. 4A]; Examiner's Note: as illustrated, first and second static icons at first and second positions 422 and 426.  A variable region 430 is at a third position within the menu element).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the media content within a GUI to include generated contextual icons invention of the combination of Siddiq and Tang, to include the icons positioned at different positions feature of Moon.
One would have been motivated to make this modification to indicate the types of icons based on their position.  Such would aid users in better recognizing the content displayed in the GUI of the same.  Instead of having to scan the GUI for icons, the users would be able to scan individual categories of icons that would help identify particular icons that should be in said categories.

Claim 14:  The combination of Siddiq, Tang, and Moon, teaches the system of claim 13, wherein the third position is situated between the first position and the second position (matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art [MPEP 2144.04 I. Aesthetic Design Changes]; Examiner's Note: because the context of this claim does not indicate a functional reason for positioning the third position, it is being interpreted as a design choice).

Claim 20:  The combination of Siddiq and Tang, teaches the non-transitory machine-readable storage medium of claim 15, and wherein the causing display of the contextual icon includes: presenting the contextual icon within the variable region at the third position within the menu element (the media guidance application may generate, for presentation on the device, the context icon [Siddiq, 0018]).  The combination of Siddiq and Tang, does not teach wherein the menu element comprises a first static icon at a first position within the menu element, a second static icon at a second position within the menu element, and a variable region at a third position within the menu element.
However, Moon teaches wherein the menu element comprises a first static icon at a first position within the menu element, a second static icon at a second position within the menu element, and a variable region at a third position within the menu element (various contents (for example, images 422 and 426, text 424 and 428, and the like) may be displayed on the display screen of the electronic device 400 [Moon, 0102, FIG. 4A]; Examiner's Note: as illustrated, first and second static icons at first and second positions 422 and 426.  A variable region 430 is at a third position within the menu element).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the media content within a GUI to include generated contextual icons invention of the combination of Siddiq and Tang, to include the icons positioned at different positions feature of Moon.
One would have been motivated to make this modification to indicate the types of icons based on their position.  Such would aid users in better recognizing the content displayed in the GUI of the same.  Instead of having to scan the GUI for icons, the users would be able to scan individual categories of icons that would help identify particular icons that should be in said categories.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783.  The examiner can normally be reached on Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Seth A Silverman/Primary Examiner, Art Unit 2145